DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-3, 6, 12-13, 15, 17, 19-25, 27, 71 and 104) in the reply filed on 10/18/2022 is acknowledged.
	Claims 4-5, 7-11, 14, 16, 18, 26, 28, 31-38, 42, 44-53, 56-66, 69, 73, 75-102 and 105 have been canceled, claims 29-30, 39-41, 43, 54-55, 67-68, 70, 72, 74 and 103 have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 1-3, 6, 12-13, 15, 17, 19-25, 27, 71 and 104 have been considered on the merits. 

Claim Objections
Claim 1 and its dependent claims are objected to because of the following informalities:  The term “media” should be “medium” instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 12-13, 15, 17, 19-25, 27, 71 and 104 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses a serum-free medium comprising a dipeptide form of L-glutamine in a base medium; L-glutamine; and at least one protein. The dipeptide form of L-glutamine is disclosed as in a base media whereas other ingredients are not particularly disclosed to be in a base media. It is not clear if the concentration of a dipeptide form of L-glutamine in a base media is any different from the final concentration of the dipeptide in the serum-free medium. In other words, it is vague if the concentration of 0.5 mM to 5 mM of a dipeptide form of L-glutamine is the concentration in the serum-free medium or it is limited to the concentration in the base medium. Clarification is required. For search purpose, this limitation is interpreted as the final concentration in the serum-free medium.
Claims 3 and 6 disclose “from or from about 0.5 mM to 5 mM” in line 2. It is not clear if there is any missing concentration after the first “from”. Clarification is required. 
Claims 3 and 6 disclose the term “inclusive” at the end of the claim. It is not clear what the term is intended to point out. Clarification is required. 
Claims 1 and 13 discloses “the media” in line 4 and line 2, respectively. It is not clear if this refers to “serum-free media” or “base media”. Claim 13 is dependent on claim 12 which is dependent on claim 1. Claim 1 discloses “serum-free media” and “base media”. Clarification is required. 
Claim 71 discloses a serum-free medium produced by the method of claim 54. However, claim 54 is withdrawn and not being examined, and thus, claim 71 is considered indefinite. Applicant is advised to amend the claim to be independent from claim 54. Without any particular limitation given in the claim, Claim 71 is interpreted the same as claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 3 and 6 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 3 and 6 discloses the concentration of the dipeptide form of L-glutamine or L-glutamine being “about” 0.5 mM to 5 mM. These limitations do not further limit the concentration disclosed in claim 1, which is “0.5 mM to 5 mM”, because “about 0.5 mM to 5 mM” is considered broader in its scope compared to “0.5 mM to 5 mM”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 12, 19, 21, 25, 27 and 104 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imamoto et al. (2013, Cytotechnology; IDS ref.) in light of EXCELL 302 (2006, SAFC Bioscience) and Technical Bulletin (2006, SAFC Bioscience).
Claim 1 is interpreted as a serum-free medium comprising a base medium; a dipeptide form of L-alanyl-L-glutamine at 0.5 mM-5 mM; L-glutamine at 0.5 mM-5 mM; a protein.
Imamoto et al. teach a serum-free fed-batch culture medium comprising EXCELL 302 (a serum-free medium from SAFC Bioscience) supplemented with 6 mmol/L (mM) Gln (i.e. L-glutamine) or AlaGln (i.e. L-alanine-L-glutamine), and this culture medium is fed with IMDM-based medium (feed medium) supplemented with 50 mmol/L Gln or 50 mmol/L AlaGln (p.136, 2nd col., last para.). Imamoto et al. teach that the culture was carried out with 1-L scale bioreactor with 800 mL culture medium (EXCELL 302) fed with 40 mL feed medium (p.137, 1st col., “Serum-free fed-batch culture with control of pH and DO”). Figure 4 shows the concentration of Gln and AlaGln in Gln-AlaGln condition (black circle: Gln; black square: AlaGln). According to Fig. 4, at day 5, the concentration of AlaGlan (black square) is 5 mM and the concentration of Gln being around 1-2 mM.  This teaching would meet the claimed serum-free medium of claims 1, 3 and 6.
Regarding claims 1 and 12 directed to a protein and the protein being human recombinant albumin, it is submitted that the EXCELL 302 medium taught by Imamoto et al. would inherently contain recombinant human insulin according to Technical Bulletin from SAFC bioscience (see entire document). The technical bulletin discloses that EXCELL 302 serum-free medium contains human recombinant insulin as animal-component free substitute. Therefore, this teaching would meet the limitation directed to at least one protein (claim 1) and insulin (claim 12).
Regarding claim 19, the EXCELL 302 medium contains amino acids, vitamins, organic and inorganic supplements and salts (see p.1, Section II), and thus, Imamoto et al. would meet the limitation.
Regarding claim 21, the EXCELL 302 medium does not contain phenol red (see p.1, line 3).
Regarding claims 25 and 27, the limitation is directed to the capability of the claimed product, but it does not provide any structural limitation to the claimed product. Therefore, the limitation does not provide any patentable weight in determining patentability of the claimed product.
Regarding claim 71, as indicated above, this claim is interpreted the same as claim 1, and thus, Imamoto et al. meet the limitation.
Regarding claim 104 directed to serum-free medium of claim 1 and instructions for making or using the composition, Imamoto et al. teach the serum-free medium of claim 1. While Imamoto et al. do not teach instructions, however, M.P.E.P. § 2112.01 recites, “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.” See In re Ngai and In re Gulack (citations omitted).
Thus, the reference anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Imamoto et al. in view of in light of EXCELL 302 and Technical Bulletin as applied to claims 1-3, 6, 12, 19, 21, 25, 27 and 104 above, and further in view of Karneili et al. (2017, Cytotherapy) and Angel et al. (US201320029418; IDS ref.).
	As discussed above, Imamoto et al. teach the mixture of Gln medium (starting culture medium) + AlaGln medium (feed) resulting in the claimed concentration of Gln and AlaGln. 
Assuming arguendo even if the claimed culture medium per se is not taught by Imamoto et al., it would have been obvious to a person skilled in the art to try a culture medium comprising both Gln and AlaGln as Imamoto et al. showed that the mixture produces highly IgG1 production (Fig. 2B). Furthermore, Imamoto et al. suggest that combinations of AlaGln with Gln could improve cell culture profiles (p.142, 1st col., 3rd line from the bottom). 
Regarding claims 13, 15 and 17 directed to the proteins being supplemented to the culture medium, Karnieli et al. teach that the serum-free medium for cellular therapy comprising a basal medium such as DMEM, a-MEM, RPMI, etc. and additional components required to support the in vitro growth of human cells including albumin, transferrin and insulin (p.159, 1st col.). Karnieli et al. teach that bovine serum albumin is commonly used in the SFM, however, human serum albumin (HAS) in recombinant forms are commercially available  (p.160, 1st col.). Karnieli et al. teach the recombinant analogues of human transferrin (p.160, 1st col.). Karnieli et al. teach a clinical grade recombinant insulin is available and widely used in most serum-free formulations (p.160, 2nd col).
It would have been obvious to a person skilled in the art to use human or recombinant albumin, transferrin or insulin in the SFM of Imamoto et al. with a reasonable expectation of success as they are recognized as main additives to serum-free medium according to Karnieli et al. 
It is noted that the ingredients of EXCELL® 302 used in Imamoto et al. are not known whether this SFM contains albumin or transferrin (Technical Bulletin from SAFC discloses that recombinant insulin is present in EXCELL® 302; see above). However, one skilled in the art would recognize that if EXCELL 302 does not contain these additives, it would have been obvious to a person skilled in the art to use them as they are known additives to an SFM. 
	Regarding the concentration of albumin, insulin or transferrin disclosed in claims 13, 15 and 17, it would have been obvious to a person skilled in the art to modify the concentration of these proteins for the serum-free medium of Imamoto et al. based on a commonly known range of the concentration used in the art. For example, Angel et al. teach that albumin is typically used in a serum-free medium at a concentration of 1-10 g/L (i.e. 1-10 mg/ml) (para. [0005]-[0006]), and exemplified 5 mg/mL human albumin, 5.5 g/mL transferrin and 10 g/mL insulin in DMEM/F12 (Example 8). 
	Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim(s) 1-3, 6, 12, 19-22, 25, 27, 71 and 104 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (2010, BMC Biotechnol.) in view of GlutaMax-1 (Gibco, 2010) and Imamoto et al. (supra), as evidenced by RPMI-1640 medium (2007, Sigma-Aldrich). 
Jeon et al. teach a serum-free medium (SFM) for in vitro expansion of human cytotoxic T lymphocytes (Abstract), and the SFM comprises RPMI1640 supplemented with albumin, insulin and L-glutamine (Gln) (Table 1).
Jeon et al. do not particularly teach L-alanyl-L-glutamine (a dipeptide form of Gln) in the SFM.
GlutaMax-1 is a stable dipeptide form of L-alanyl-L-glutamine which may be used interchangeably with L-glutamine at equimolar concentration (see entire document).
It would have been obvious to a person skilled in the art to combine L-glutamine and GlutaMAX-1 for the same purpose in the serum-free medium of Jeon et al. because one skilled in the art would recognize that GlutaMAX-1 is an art-recognized equivalent to L-glutamine. M.P.E.P. §2144.06 states “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Furthermore, Imamoto et al. teach the combination of L-glutamine and L-alanyl-L-glutamine would be suggested for improved cell culture profiles (p.142, 1st col., last para.). While Imamoto et al. is not related to T cell expansion, however, one skilled in the art would try to compare any benefit of using the combination of L-glutamine and L-alanyl-L-glutamine in T cell expansion, and thus, it would have been obvious to a person skilled in the art to use the combination of L-glutamine and L-alanyl-L-glutamine for such comparative analysis in the SFM for T cell expansion with a reasonable expectation of success.
Regarding the concentration of L-glutamine and L-alanyl-L-glutamine in the SFM, GlutaMAX-1 teach the concentration of 100x solution is 200 mM, and thus, 1x concentration in the medium would be 2 mM (p.1). When a combination of L-glutamine and GlutaMAX-1 is at 1:1 ratio, each would be 1 mM, for example, which is within the claimed range.
Regarding claim 19, Jeon et al. teach RPMI 1640 nonessential amino acids and RPMI1640 vitamins solution supplemented in the basal SFM (Table 1). Furthermore, the RPMI1640 medium contains amino acids (L-glutamine, L-arginine, etc.), magnesium sulfate, potassium chloride, etc. (inorganic salts), and glucose (sugars) (see RPMI-1640 product information sheet from Sigma-Aldrich).
Regarding claim 20, Jeon et al. teach RPMI 1640 (Table 1).
Regarding claim 21, although Jeon et al. do not particularly teach RPMI1640 is phenol red free, however, it is known in the art that RPMI1640 medium is phenol free according to the product information sheet for RPMI1640 from Sigma-Aldrich.
Regarding claim 22, the SFM of Jeon et al. contains ethanolamine (Table 1).
Regarding claims 25 and 27, the limitation is directed to the intended purpose of the claimed product, but it does not provide any structural limitation to the claimed product. Therefore, the limitation does not provide any patentable weight in determining patentability of the claimed product. Nevertheless, Jeon et al. teach that the SFM is for in vitro expansion of human T lymphocytes (Abstract), and thus, it would meet the intended purpose.
Regarding claim 71, as indicated above, this claim is interpreted the same as claim 1, and thus, Jeon et al. in view of Murphy et al. would meet the limitation.
Regarding claim 104 directed to serum-free medium of claim 1 and instructions for making or using the composition, Jeon et al. in view of Murphy et al. teach the serum-free medium of claim 1. Regarding the instructions, M.P.E.P. § 2112.01 recites, “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art.” See In re Ngai and In re Gulack (citations omitted). Thus, the combined teachings of Jeon et al. in view of Murphy et al. would meet the subject matter of claim 104.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim(s) 13, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. in view of GlutaMAX-1 and Imamoto et al. as applied to claims 1-3, 6, 12, 19-22, 25, 27, 71 and 104 above, and further in view of Karnieli et al. (supra) and Angel et al. (supra)
Regarding claim 13 directed to human or recombinant albumin at the concentration about 2.5-7.5 mg/mL, claim 15 directed to human or recombinant transferrin at the concentration about 50-200 mg/L, or claim 17 directed to human or recombinant insulin at the concentration about 5-20 mg/L, Jeon et al. in view of GlutaMAX-1 and Imamoto et al. do not teach the limitation.
Karnieli et al. teach that the serum-free medium for cellular therapy comprising a basal medium such as DMEM, a-MEM, RPMI, etc. and additional components required to support the in vitro growth of human cells including albumin, transferrin and insulin (p.159, 1st col.). Karnieli et al. teach that bovine serum albumin is commonly used in the SFM, however, human serum albumin (HAS) in recombinant forms are commercially available  (p.160, 1st col.). Karnieli et al. teach the recombinant analogues of human transferrin (p.160, 1st col.). Karnieli et al. teach a clinical grade recombinant insulin is available and widely used in most serum-free formulations (p.160, 2nd col).
It would have been obvious to a person skilled in the art to use human or recombinant albumin, transferrin or insulin in the SFM of Jeon et al. in view of GlutaMAX-1 with a reasonable expectation of success as they are recognized as main additives to serum-free medium according to Karnieli et al. 
Regarding the claimed concentration of albumin, transferrin or insulin, Jeon et al. in view of GlutaMAX-1 in further view of Karnieli et al. do not teach the limitations.
However, it would have been obvious to a person skilled in the art to modify the concentrations of these well-known additives to SFM within the known ranges of the concentrations in order to obtain a desired outcome of the culturing and expanding T cells taught by Jeon et al. in view of GlutaMAX-1 in further view of Karnieli et al. with a reasonable expectation of success.
 For example, Angel et al. teach that albumin is typically used in a serum-free medium at a concentration of 1-10 g/L (i.e. 1-10 mg/ml) (para. [0005]-[0006]), and exemplified 5 mg/mL human albumin, 5.5 g/mL transferrin and 10 g/mL insulin in DMEM/F12 (Example 8).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Claim(s) 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. in view of GlutaMAX-1 and Imamoto et al. as applied to claims 1-3, 6, 12, 19-22, 25, 27, 71 and 104 above, and further in view of Smith et al. (2015, Clin. Trans. Immunol.; IDS ref.) 
Regarding claims 23-24 directed to cytokines in the SFM and the cytokine being IL-2, Jeon et al. in view of Murphy et al. do not teach the limitation.
Smith et al. teach CTS OpTmizer T-cell expansion SFM supplemented with IL-2 (p.8, Methods, 1st full para.). Smith et al. teach IL-2 alone or in combination with IL-7 or IL-15 showed strong proliferation of T cells (p.8, 1st col., last para.).
It would have been obvious to a person skilled in the art to use IL-2 in the SFM of Jeon et al. as IL-2 is supplemented for expansion of T cells as IL-2 enhances proliferation of T cells as taught by Smith et al. 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1631